Citation Nr: 9931674	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. E. French, Associate Counsel



INTRODUCTION

The veteran served honorably on active duty from May 1982 to 
August 1982 and from March 1983 to March 1987.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1992 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an increased evaluation of 10 percent 
was granted for lumbosacral strain.  The veteran initiated an 
appeal of the May 1992 decision based on his disagreement of 
the assigned disability rating.  

During the pendency of this appeal, the veteran relocated to 
Florida, and the St. Petersburg RO currently has jurisdiction 
over this appeal.

The record indicates that a personal hearing was scheduled 
for the veteran in September 1999, in accordance with his 
request in a January 1999 VA Form 9.  The veteran's 
representative has noted that he failed to report for that 
hearing, and no indication has been given as to the reasons 
therefor.  As such, the Board has construed the veteran's 
failure to appear as a withdrawal of his hearing request.  


FINDINGS OF FACT

1.  Lumbosacral strain is currently manifested by complaints 
of intermittent low back pain, with objective findings of 
good range of motion (90 degrees of forward flexion, 30 
degrees of backward extension, 70 degrees of right lateral 
rotation, and 75 degrees of left lateral rotation), and no 
evidence of muscle spasm, loss of lateral spine motion, or 
tenderness in the lumbar area.  

2.  The record includes evidence of a compression or 
"wedging" deformity of the L1 vertebral body, as shown by 
x-ray.   



CONCLUSION OF LAW

The schedular criteria for an additional evaluation of 10 
percent disabling have been met for demonstrable deformity of 
the vertebral body under Diagnostic Code 5285.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1-4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5295 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an evaluation in excess of 10 
percent disabling is warranted for his service-connected low 
back disability and its associated symptomatology.  He has 
indicated that he worries about the implications of his back 
pain and problems on his employment as a firefighter.  

The Board notes that claims for increased evaluations are 
generally considered to be well grounded, where the disorder 
was previously service-connected and rated and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating. Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  Therefore, it is 
found that the veteran's claim for an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999), and therefore,  VA has a duty to 
assist the veteran in the development of facts which are 
pertinent to his claim.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).

The veteran has indicated that he felt his 1994 VA 
examination was too hurried (see testimony from November 1994 
personal hearing), and that he was not pleased with the most 
recent examination conducted in May 1999 (see VA Form 119, 
report of contact, dated June 23, 1999).  On review of the 
claims folder, the Board has concluded that the examinations 
conducted during the course of the appeals period provide 
objective findings and discussion of subjective complaints 
and medical history such that they are adequate for rating 
purposes.  In light thereof, the Board finds that the duty to 
assist the veteran has been satisfied with regard to his VA 
medical examinations, as mandated by 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).  See also Littke v. Derwinski, 1 
Vet.App. 90 (1990), Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The June 1999 report of contact also shows that the veteran 
reported an emergency room visit (apparently at a private 
facility) approximately one week prior to the VA examination, 
for treatment of a flare-up of low back pain.  The veteran 
stated that he would submit a copy of the emergency room 
medical report; however, no such report had been associated 
with the claims folder at the time of the certification of 
the appeal to the Board in September 1999.  The record does 
not indicate that the veteran requested VA's assistance in 
obtaining these records; nor does the record contain 
information sufficient to identify and locate these records.  
See 38 C.F.R. § 3.159 (1999), which also states that "the 
requirement to provide assistance shall not be construed as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence."  As such, the Board finds that 
the duty to assist the veteran has been satisfied, and the 
record does not indicate the need to obtain additional 
documentation.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  In evaluating service-connected 
disabilities, the Board looks to functional impairment and 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1999).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40 (1998). Factors for consideration 
in evaluating joint disabilities include less movement than 
is normal, more movement than is normal, weakened movement, 
excess fatigability, incoordination, and pain on movement to 
include swelling, deformity, or atrophy of disuse. 38 C.F.R. 
§ 4.45 (1998).  Under DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board, in addition to applying schedular 
criteria, may consider granting a higher evaluation in cases 
in which functional loss due to pain is demonstrated, and 
where the diagnostic code is predicated on loss of motion.

In July 1987, service connection was granted for lumbosacral 
strain with assignment of a noncompensable disability 
evaluation under Diagnostic Code 5295.  The veteran has 
appealed a May 1992 rating decision in which an increased 
evaluation of 10 percent disabling was assigned under 
Diagnostic Code 5295, which pertains to lumbosacral strain. 

Diagnostic Code 5295 provides an evaluation of 10 percent 
disabling based on objective evidence of characteristic pain 
on motion.  Where the objective evidence shows muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position, an evaluation of 20 
percent disabling is appropriate.  An evaluation of 40 
percent disabling is provided where the lumbosacral strain is 
shown to be severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Having reviewed the record, the Board has concluded that the 
objective evidence does not support the assignment of an 
evaluation in excess of 10 percent disabling for lumbosacral 
strain under Diagnostic Code 5295.  VA outpatient treatment 
records show that the veteran was seen in April 1993 with 
complaints of intermittent flare-ups of pain in his back.  He 
indicated that these flare-ups would occur two to three times 
per month and would last for two to three days.  On VA 
examination in August 1994, he complained of a "sharp pain" 
on the left side with shifting from neutral to extension and 
back again; however, there was normal gait, alignment, and 
muscle strength in lumbar spine.  During the examination, he 
showed no exaggerated pain complaints, exaggerated wincing or 
withdraw.  Forward flexion was to 70 degrees; extension was 
to 20 degrees; side bending was to 30 degrees bilaterally; 
and rotation was to 15 degrees bilaterally.  He complained of 
chronic low back pain in private treatment records dating 
from October to December 1996.  An x-ray in December 1996 
revealed minor degenerative changes.  The April 1999 VA 
lumbar spine examination revealed no postural abnormalities, 
no scoliosis, and no muscle atrophy, with normal straight leg 
raise, ankle jerk, and patellar jerk.  Forward flexion was to 
90 degrees, right lateral rotation was to 70 degrees, left 
lateral rotation was to 75 degrees, and backward extension 
was to 30 degrees.  

Neither the 1994 or the 1999 VA examination reports show 
findings of muscle spasms on extreme forward bending or loss 
of lateral spine motion, nor is there evidence of severe 
strain with marked limitation of motion in the spine or 
abnormal mobility on forced motion which can be attributed to 
the service-connected lumbosacral strain.  The Board has 
considered the veteran's subjective complaints of 
intermittent flare-ups of back pain; however, in the absence 
of objective evidence of muscle spasm, tenderness, atrophy, 
or other such symptomatology, the Board is unable to conclude 
that a higher evaluation for the low back disability is 
warranted at this time.  

In making this determination, the Board has considered the 
propriety of assigning an increased evaluation on the basis 
of functional loss due to objective evidence of pain (see 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet.App. 202 
(1995)).  However, objective evidence of pain is specifically 
incorporated in the rating criteria provided by Diagnostic 
Code 5295, and therefore, the extent of functional loss due 
to pain is an inherent consideration in evaluation of a 
disability under that code, and an additional evaluation for 
functional loss or pain would not be appropriate under 
38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  

The Board notes that evidence of wedging deformity in the L1 
vertebral body is shown by x-ray at the time of the December 
1992 VA examination, at which time it was noted that this 
wedging could be traumatic in nature.  In addition, the May 
1999 lumbar spine x-ray reports show findings of an apparent 
compression deformity of L1 with superimposed degenerative 
changes.  

In light of these objective findings, the Board has evaluated 
the veteran's claim under the provisions of Diagnostic Code 
5285, which sets forth the criteria for evaluation of 
residuals of vertebra fracture.  In the absence of cord 
involvement or abnormal mobility requiring neck brace, 
Diagnostic Code 5285 provides that vertebra fracture 
residuals should be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  

The evidence shows that the veteran has a demonstrable 
wedging deformity of the L1 vertebral body, which has been 
attributed to previous trauma.  As such, the Board is of the 
opinion that the assignment of an additional evaluation of 10 
percent disabling is warranted for the veteran's low back 
disability under Diagnostic Code 5285.  

In conclusion, the Board finds that the preponderance of the 
evidence weighs against a finding that an evaluation in 
excess of 10 percent disabling is warranted for lumbosacral 
strain under Diagnostic Code 5295.  The Board also finds that 
the schedular criteria for the assignment of an additional 
evaluation of 10 percent disabling is warranted under 
Diagnostic Code 5285.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court 
has further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

An additional evaluation of 10 percent disabling is granted 
for demonstrable deformity of the vertebral body under 
Diagnostic Code 5285, subject to the provisions governing the 
award of monetary benefits.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

